 JAMAICA TOWING, INC.Jamaica Towing, Inc. and Local 917, an affiliate ofthe International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America.Cases 29-CA-5017 and 29-CA-5222January 17, 1980SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOOn July 19, 1978, the National Labor RelationsBoard issued its Decision and Order in this proceed-ing' wherein it found that Respondent engaged inconduct which violated Section 8(a)(1) and (5) of theNational Labor Relations Act, as amended, and thatthe gravity of this unlawful conduct warranted theimposition of a bargaining order rather than theremedy of a second election recommended by theAdministrative Law Judge.Thereafter, on July 24, 1979, the United StatesCourt of Appeals for the Second Circuit issued adecision' which accepted and affirmed the Board'sunfair labor practice findings, but questioned thesufficiency of the Board's rationale supporting itsbargaining order as well as the necessity of imposingsuch a remedy in view of certain post-decisionalfactors, and remanded the matter "for further consid-eration of the appropriate remedy."The Board accepted the remand and invited theparties to file statements of position. Thereafter,counsel for the General Counsel and Respondent filedposition statements.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record as a whole, thedecision of the United States Court of Appeals for theSecond Circuit remanding the proceeding, and thestatements of position and, for the reasons set forthbelow, has decided to affirm herein its initial Decisionand Order.The unlawful labor practices found by the Boardand the reviewing court establish that on January 19,1976,J the Union had acquired valid union authoriza-tion cards from a majority of the unit employees andtendered a request for recognition which Respondentdeclined to answer. In late January, Respondent'spresident, Giorgianni, initiated Respondent's 8(a)(1)misconduct by interrogating employees as to "whosigned for the Union"; by subjecting employee Fran-qui to a second similar interrogation; and by conduct-'236 NLRB 1700.' 602 F.2d 1100 (1979).247 NLRB No. 42ing individual meetings with Franqui and employeeGavin wherein he stated his unalterable opposition tothe Union and also admonished Gavin that the unionsituation could be handled "one of two ways"--hisway or by "resort to other measures .... I have themuscle to take care of it," and by declaring to Franquithat if not done "his way ... I know the right kind of["muscle"] people but I am not going to do that. WhatI will do is sit down and talk with you guys."On February 2, the parties entered into a consentelection agreement in Case 29-RC-3282 which sched-uled an election for February 24. Around the time ofentry into the agreement, Giorgianni conducted ameeting of the unit employees where he first assuredthem that "the union situation" had no bearing ontheir job security, and then flatly warned them that ifthey decided in favor of union representation he"would have to dock them for being late," which hewas not then doing, and that his friendly relationshipwith them "would not be the same ...[and] in thefuture would be strictly by the book"; i.e., thebargaining agreement. He stated that such an agree-ment "probably" would provide for a 40-hour work-week without the overtime and driver compensationpay benefits they then were receiving, that "mostlikely" such a result would require him to hireadditional employees and institute additional shifts toman the trucks, and that this in turn would result inless work for them and the abolition of the companypractices of assigning a truck to each of the driversand allowing them to take their trucks home at theend of the workday. During the meeting Giorgiannialso ascertained that the employees wanted, and theUnion intended to seek for them, various medicalbenefits, work uniforms, wage increases, and improve-ments in their vacation, sickness, and other benefits.This prompted him to remark that while he would notmake any promises because of the pending election henevertheless "would consider and think about all thedemands."Although the Administrative Law Judge found noimpropriety in Giorgianni's conduct, we concludedthat Giorgianni's explicit warnings that unionizationwould bring a loss of present benefits and theimposition of stricter working conditions violatedSection 8(a)(1), that his "prediction" of probableadverse contractual terms and working conditions wasnot based on objective facts from which he couldconvey a reasonable belief as to demonstrably probableconsequences of unionization, and that by implicitlyequating such adversities with a union election victoryRespondent further violated Section 8(a)(1). We alsofound that Respondent's promise to "consider andthink about" the employees' demands, which theI All events occurred in 1976.353 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion intended to push, constituted direct dealingwith the employees and a repudiation of its bargainingobligation, and violated Section 8(a)(1) and (5) of theAct.Approximately 2 weeks prior to the election, theemployees sought and obtained a meeting with Giorgi-anni where they expressed error in seeking unionrepresentation, which they then offered to reject ifGiorgianni would meet their demands concerningguaranteed sick pay, hospitalization, work uniforms,and a wage increase. Giorgianni again asserted that hecould not make any promises because of the forthcom-ing election and then proceeded to do so throughdirect bargaining with the employees by (1) declaringthat he "would" continue his existing policy of payingfor sick days at his discretion; (2) promising that he"would look into" hospitalization plans; (3) indicatinghis agreement to supply work uniforms by stating thatthe uniforms "would" serve as "good advertisementfor our company"; and (4) promising to rectify anallegedly long-delayed wage revision by telling theemployees that "I would talk to [them] individually...and give men [wage] increases, whoever I feltdeserved an increase." We found that those statementswere affirmative promises of benefit, that Respondentmade those commitments as inducements for itsemployees to reject the Union, in violation of Section8(a)(l), and that, by dealing directly with the employ-ees rather than with the Union, Respondent againviolated Section 8(a)(5) of the Act.We found that Respondent further violated Section8(a)(l) when, a few days prior to the election,Giorgianni renewed his threat of physical violence bytelling employee Passantino that "we don't need aunion around here ... there are two ways we can goabout this thing. We can do it my way or we can usemuscle. I have the power to do that ... union or nounion I am the boss ...I will take care of you guysone at a time."In our initial Decision, we categorized Respondent'sconduct as pernicious and deserving of a bargainingorder. The legitimacy of that remedy, we believe, iswell founded, for even assuming, arguendo, thatRespondent's violations of the Act are insufficient toplace this proceeding in the category of exceptionalcases described by the Supreme Court in N.L.R.B. v.Gissel Packing Co., Inc., 395 U.S. 575 (1969), andassuming further that Respondent's violations cannotbe characterized as "outrageous," they are at leastsufficiently serious and extensive, and their effects solingering, that they fall within the second category of"less extraordinary cases marked by less pervasivepractices which nonetheless still have the tendency toundermine majority strength and impede the electionprocesses." Gissel, supra at 613-614.Here, Respondent deliberately embarked upon acourse of unlawful conduct designed to convince itseight unit employees that their demands would be metthrough direct dealing with Respondent, and thatunion representation would in no way be advanta-geous to them. The Supreme Court long has recog-nized that even an unsophisticated employee is quickto perceive "the fist in velvet glove" implicit in thecarrot and stick approach utilized by Respondent.4The results of that approach, and the clear impactupon the employees, are manifest by the employees'complete capitulation to Respondent just 2 weeksprior to the election when they expressed error toRespondent in seeking union representation whichthey then offered to reject in return for certainconcessions which they wanted and which, Respon-dent knew, the Union intended to seek for them ifsuccessful at the polls. The designed effect was to leavethe Union without any function or purpose and toconvince the employees that their desired goals couldbe achieved only without the Union. Thus, Respon-dent's conduct so thoroughly chilled its employees'desire for union representation as to cause them toreject the election process and, along with it, theirfreedom of choice.Experience has shown that an employer's unlawfulconduct is magnified when directed at a small numberof employees, such as here. Given both the nature ofRespondent's preelection conduct and the clear anddecisive impact thereof upon the employees, it isreasonable to infer that employee support for theUnion, once dissipated, would long remain dormant,and that the enthusiasm for union representationformerly displayed by them has been, and willcontinue to be in the foreseeable future, dampened orindeed eliminated as has already been the case. In ourview, the impact of Respondent's conduct on theemployees would continue to influence their choice ina rerun election, for they have already shown that theydrew the inference that "the source of benefits nowconferred is also the source from which future benefitsmust flow and which may dry up if it is not obliged."N.LR.B. v. Exchange Parts, supra at 409. Inasmuchas Respondent not only thwarted the representationdesire of its employees and, in the process, intentional-ly caused the election process to be aborted, the oddsfor a free choice in a rerun election are, at best,minimal. It is obvious to us, therefore, that ourtraditional remedies cannot eradicate the impact orlingering effects of Respondent's actions.We fully agree with the court that "[b]argainingorders are not immune from the great principle that' N.LR.B. v. Exchange Parts Co.. 375 U.S. 405 (1964).354 JAMAICA TOWING, INC.like cases must receive like treatment," or else thediscrepancy must be explained. See N.L.R.B. v.General Stencils, Inc., 438 F.2d 894, 904-905 (2d Cir.1971). We also agree, as noted by the Court, that thiscase does not include the factors present in thehallmark type of case where bargaining orders issue,such as discharge for union activity or direct threats toclose or curtail operations. Other types of conductsubstantially similar to that involved herein, however,while perhaps less dramatic in nature, nevertheless canand do affect employees to such an extent that abargaining order is equally warranted,' and has beenordered with judicial approval.' Such severity ofimpact is graphically demonstrated here by the effectof the misconduct in causing the employees torepudiate the Union prior to the election.In its remand, the court noted the post-decisionalfactors of a substantial employee turnover since thecommission of the unfair labor practices as well as thepassage of time since issuance of our Decision herein,and suggested that the prejudicial impact of theunlawful conduct may have been dissipated sufficient-ly to permit a fair rerun election. We respectfully findno such dissipation.Bargaining orders have two basic purposes-toprotect employee sentiment reached at the time ofcard signing by a majority of unit employees and toTipton Electric Company and Professional Furniture Corporation, 242NLRB 202 (1979): Honolulu Sporting Goods Co.. Ltd.. a ub.idiary of ZaleCorporation. 239 NLRB 1277 (1979); Red Barn Systen. Inc.. 224 NLRB 1586(1976): Bookland. Inc.. 221 NLRB 35 (1975); Skaggs Drug Centers. Inc.. 197NLRB 1240(1972); International Harvester Company. 179 NLRB 753 (1969).' N.L.R.B. v. WKRG-T Inc., 470 F.2d 1302 (5th Cir. 1973); N.LR.B. v.Colonial Knitting Corp.. 464 F.2d 949 (3d Cir. 1972); N.LR.B. v. RennerPlumbin& Heating & Air Conditioning, Inc., 437 F.2d 893 (4th Cir. 1971);deter an employer's future misbehavior.' The validityof a bargaining order, therefore, properly rests on anevaluation of the situation as of the time the unlawfulconduct was committed, and to delete a bargainingorder on the basis of employee turnover would reward,rather than deter, an employer guilty of unfair laborpractices committed during the preelection period.' Tohold otherwise is "to put a premium upon continuedlitigation by the employer."9As to the passage of time, the delay hardly hasdenied justice to the wrongdoer, for during the periodof the delay it has enjoyed the fruits of its miscon-duct-misconduct which was directed precisely atavoiding the bargaining obligation it still seeks toavoid. oAccordingly, we are persuaded that the pervasive-ness and lingering effects of Respondent's unlawfulconduct cannot be exorcised by the imposition of atraditional remedy and, therefore, we shall affirm ourinitial Order in its entirety.ORDERBased on the foregoing, and the entire record in thisproceeding, the National Labor Relations Boardhereby affirms its Order issued in this proceeding onJuly 19, 1978, reported at 236 NLRB 1700.Texaco, Inc. v. N.L.R.B.. 436 F.2d 520 (6th Cir. 1971); N.LR.B. v. BrownSpecialty Company, 436 F.2d 372 (7th Cir. 1971); N.LR.B. v. The MatherCompany. Fluorotec Division. 432 F.2d 944 (6th Cir. 1970).' N.L.R.B. v. Dixisteel Buildings, Inc.. 445 F.2d 1260 (8th Cir. 1971).' Ibid; Ex-Cell-O Corporation v. N.LR.B.. 449 F.2d 1058 (D.C. Cir. 1971);Glomac Plastics. Inc.. 241 NLRB 348 (1979).'N.LR.B. v. L B. Foster Company, 418 F.2d 1. 4-5 (9th Cir. 1969).D Cf. Glomac Plastics. Inc.. supra.355